The opinion of the court was delivered by
Knox, J.
This case originated before an alderman. The suit was brought on the 4th of March, 1851, and the cause of action is set forth thus:—
“ Plaintiff claims for brick sold and delivered, on account of which defendant contracted to pay a certain judgment, for the payment of which plaintiff in this suit was liable as security, which judgment defendant has failed to pay and satisfy. Demand, $>75. Judgment was rendered by the alderman for the plaintiff, and defendant appealed.
In the Common Pleas, the plaintiff filed a declaration for goods sold and delivered, and the common money counts. The plea was non-assumpsit, a trial by jury, and verdict for the plaintiff.
Four objections are made to the judgment rendered on the verdict.
1st. To the jurisdiction. 2d. To the change of the cause of action after the appeal. 3d. To the manner in which the jury were sworn; and 4th, that the narr. set forth the cause of action as having accrued after the suit was commenced before the justice.
Short answers to each objection will suffice.
1st. The action was founded on contract, and the justice had jurisdiction. 2d. There does not appear to have been a new cause of action introduced after the appeal. The third objection is not sustained by the record; and if the fourth had been made *335in the court below, it would have been obviated by amendment founded on the transcript. Not having been made there, it must here be considered as waived.
Strictness of pleading, particularly in causes originating before a justice of ‘the peace, is not to be required at the expense of substantial justice. Judgment affirmed.